 BAMBURY FASHIONS, INC.BamburyFashions,Inc.,etallandNationalAssociationofWomen's& Children'sApparelSalesmen, Inc. (NAWCAS-Guild),'and District 65,Retail,Wholesale and Department Store Union,AFL-CIO,JointPetitioners.Cases 2-RC-14631,2-RC- 14632,2-RC-14634,2-RC- 14654-14664,2-RC-14666-14672, and 2-RC-14684-14693October 30, 1969DECISION ON REVIEW AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN,AND JENKINSOn June 2, 1967, the petitions filed herein wereconsolidated for hearing on the limited issue of thestatus of NAWCAS as a labor organization. Afterthe hearing, the Regional Director for Region 2, onDecember 13, 1967, issued a decision, entitled"Order Severing Cases And Incorporating RecordOf ConsolidatedHearingOn Limited Issue of`Labor Organization' In Each of the Severed Casesand Interim Resolution of Facts And ApplicableLegal Precedents," in which decision he found thatNAWCAS qualifies as a labor organization.Thereafter,pursuant to Section 102.67(c) of theNationalLaborRelationsBoardRulesandRegulations, as amended, the Employers filed atimely request for review of the Regional Director'sdecision on the grounds,inter alia,that he erred infailing tomake essential findings of fact upon therecord and that substantial questions of law andpolicy are raised by reason of the absence of, andincorrectapplicationof,officiallyreportedprecedents.NAWCAS filed a statement inopposition to the request for review.By telegraphic Order dated April 23, 1968, theNational Labor Relations Board granted the requestfor review. The Employers and NAWCAS filedbriefs on review.The Board has considered the entire record inthese cases' with respect to the issues under review,including the briefs on review, and makes thefollowing findings.Ineach of the consolidated cases, the JointPetitioners seek to representa unitof the namedEmployer's travelingsalesmen,excluding its resident'Other Employers are KayWindsor SalesCorp ,Banff, Ltd , Band BoxSportswear, Inc , HecklerCorp , Jack L.Honig, Inc , Janice Juniors, Inc ,MarciaFrocks,MissGlamourCoat Co , Arthur J Saunders Co ,Schwartz&Lieberman,Style Vogues,SusanLaurie, Inc , Carol Craig,Inc.,Knitique,Mac ShoreClassics, L'Aiglon Apparel,Inc , Pantsmaker,Inc , Sunnyvale, Inc , Talbot Knitting Mills, Jo Matthew,Inc , Ann BarryFrocks, Inc , Berkshire Sportswear Co , M. Berman&Sons,Bilioy, Inc ,Blue JeanCorp ,Brownie KnittingMills, FairfieldKnit,KorellCorp,Lora Lenox, and Sportswear U.S.A'Referred to hereinas NAWCAS.On July 7,1969, the parties,by agreement,offered into evidence asEmployers' Exhibit 6A the 1967StandardContract of NAWCAS Exhibit6A is herebymade part of the record.In their letter of transmittal theEmployersstate thatreferences on pages47 and 48of their brief to theNAWCAS "StandardContract"are to provisionsof Exhibit 6A447or showroom salesmen. As above indicated, thehearing held herein was confined to the issue of thestatus of NAWCAS as a labor organization andwasadjournedindefinitelypendinginterimresolution of this issue. In its brief to the RegionalDirector, the Employers contended that NAWCASisnotqualified to act as a labor organizationbecause (1) its primary function is the operation of abusiness in direct competition with the Employers,(2) high ranking officials of NAWCAS, who setmajorpolicies,arealsorepresentativesofmanagement or employers in the industry in whichNAWCAS seeks certification, (3) most of themembers of NAWCAS are independent contractors,(4)NAWCAS uses coercive means to obtain andretainmembers,and(5)NAWCAS seekscertification to avoid prosecution by the FederalTrade Commission in a restraint of trade complaintproceeding. The Regional Director, in his interimdecision,foundthatNAWCAS is a labororganization within the meaning of Section 2(5) ofthe National Labor Relations Act' because it admitstomembershipresidentsalesmenwhoareadmittedly employees and it exists in part for thepurpose of representing employees in collectivebargainingwithemployers.He rejected thearguments advanced by the Employers in support oftheir contention that NAWCAS is disqualified fromacting as a labor organization. As to (1), he foundno direct competition as alleged. As to (2), he foundthatNAWCAS is not controlled by members whoaremanagement officials in the industry.Herejected the third basis without determining whethertraveling salesmen are independent contractors oremployees, finding that as NAWCAS satisfies thetwo-part test of the statutory definition of a labororganization, it is not disqualified merely becausemembers other than resident salesmen may beindependentcontractorsoremployees.As toarguments (4) and (5), he found them not germaneto the instant proceedings.In their brief on review, the Employers contend,inter alia,that the Regional Director erred in failingto find (1) that the traveling salesmen, who comprisemostof the membership of NAWCAS, areindependentcontractorsand (2) that, becauseNAWCAS is principally engaged in conductingtrade shows for the sale of apparel by its travelingsalesmen, who comprise most of its membership andcontrolitsactivities,itisindirectbusinesscompetition with the Employers in the sale of theirproducts and is, therefore, disqualified.NAWCAS is an association of approximately12,500 salesmen principally' engaged in the sale atwholesaleofwomen'sandchildren'sapparel,accessories and related items. It was formed in 1946'Section2(5) oftheAct states The term"labor organization" meansany organization of any kind, or any agency or employee representationcommittee or plan, in which employees participate and which exists for thepurpose, in whole or in part, of dealing with employers concerninggrievances,labor disputes, wages, rates of pay, hours of employment, orconditions of work179NLRB No. 75 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDprimarily to coordinate and strengthen the tradeshows conducted by a number of trade associationof such salesmen. Currently it has 73 affiliateslocated throughout the United States and Canada,which are separately incorporated and have theirown constitutions,bylaws and regulations,. Theaffiliates are grouped geographically into 10 regions.The affiliateswithin theManhattan Region aremade up of resident salesmen who are admittedlyemployeesofmanufacturersofwomen's andchildren's apparel.' Virtually all other affiliates aremade up of traveling salesmen.' Salesmen who arenotmembers of an affiliate,' may nevertheless beeligible for membership in NAWCAS under the titleof "individual regional members."'Each affiliate has its own officers and board ofdirectors.Typically, eligibility for election to theboard of governors is conditioned on 3 years fullmembership in good standing. Only members of theboard of governors are eligible to become officers.Eachaffiliateelectsdelegates(thenumberdepending on the size of its membership) to thenationalconventionofNAWCAS which meetsannually.At the convention the delegates elect apresident, executive vice president, secretary andtreasurerofNAWCAS Delegates of affiliateswithin each region caucus separately to elect aregional vice president. The NAWCAS officers, theregional vice presidents, and the three immediatepastpresidentsofNAWCAS constitute theExecutive Advisory Council (EAC). The EAC andthe Board of Governors (made up of the EAC, allpast presidents and the convention delegates) are thegoverning bodies of NAWCAS.Since its formation the principal function ofNAWCAS continuously has been to coordinate thetrade show activity of affiliates.' These affiliateshold, on the average, four to five trade shows ayear, each usually lasting 3 to 5 days. Only fullmembers of an affiliate may exhibit at its tradeshowsMoreover, to qualify for participation, the'Resident salesmen were membersof NAWCASat the time of itsformation but discontinued their membership shortly thereafter However,certain resident salesmen rejoinedNAWCAS in 1963and, effectiveJanuary I,1964, they were required,as a condition of membership inNAWCAS,tobecome members of an affiliate within the ManhattanRegion if one were formed to serve the industry where they wereemployed'Itappears that some inactive or retired salesmen are members ofcertain affiliates in order to enjoy the fraternal benefits offered'Ina typical affiliate,a traveling salesman must have traveled histerritory for at least 2 years and be a member in good standing ofNAWCAS to qualify forfullmembership Associate members of affiliateshave no voting rights'Among the members ofNAWCAS areapproximately 200 who arecurrentlymanufacturers or occupy managerial positions in the industryThe rules and regulationsof NAWCASwere amended in 1959 to providethat henceforth no affiliate would accept a manufacturer as a member orassociatemember NAWCASalso revised its constitution and bylaws in1961 to provide that henceforth a manufacturer,wholesaler or jobberwould not be admitted to individual membershipinNAWCASHowever,those salesmen who became members prior to these changes andsubsequentlybecamemanufacturers ormanagement officials in theindustry have been allowed to retain their memberships but have generallybeen prohibited from holding elective officetravelingsalesmanmusthaveexecutedaNAWCAS-approved standard contract or itsequivalentwith the manufacturer whose line ofapparel is to be exhibited. The standard contractcontains the following provisions:IThe Company employs the Salesman, andthe Salesman agrees to act as salesman for theCompany, for a period of one (1) year from thedate hereof, ... .2.(a)[Specificationofthesalesman'scommission rate and description of his exclusiveterritory.]The Salesman has the exclusive right andauthority within the territory herein described, todetermine, select or otherwise designate the timesand places, including organized apparel shows orsalesmen's group exhibits, where the line will beshown or exhibited. The Company further agreesthat if the Salesman belongs to any organizedapparel shows or salesmen's groups within saidterritory that the Company's line will be exhibitedonly at such shows or with such groups; provided,that this provision shall not require a Companywhich has its principal place of business withinsaid territory and maintains a show room on itspremises to close such show room.(b)The Salesman shall not be charged with orbe liable for advertisingallowancesgranted by theCompany to customers, nor shall there be anydecreaseorreductionofcommissionsonnationallyadvertisedmerchandise groups anditems.(c)TheSalesmanwillnotmake anyrepresentations,warrantiesorcommitmentsbinding the Company without the prior writtenconsent of the Company.(d)TheCompany agrees to refer to theSalesman for attention all inquiries concerning itsproducts received by the Company from anysource or by any means whatsoever from theabove described territory.(e)The Company agrees to give Salesmancredit for all sales made in Salesman's territory orto customers therein, whether the orders for suchsalesare sent in by Salesman, received by theCompany through the mails, or taken at theCompany's place of business, or otherwise.(f)The Company shall have the option ofaccepting or rejecting any order taken by theSaleman, and no commissions shall be payablehereunder except on goods actually shipped by theCompany and received and accepted by thepurchaser, provided, however, that the Companyguarantees to pay the Salesman commissions on aminimum of eighty-five percent (85%) of acceptedorders, whether shipped or not.(g)An order will be considered accepted unlessthe Company notifies the Salesman in writing of'As above noted,affiliates in the Manhattan Region and an undisclosednumber of others do not conduct trade shows BAMBURY FASHIONS, INC.any orders rejected withindays.3.The Company shall advance the Salesman -- - - - Dollars (& - - -)perweek (per month), which is to be used bySalesman to cover his traveling expenses andincidental expenses in his employment, and is tobe charged against him as a drawing account anddeducted from any amounts due Salesman ascommissions. Any excess of said drawing accountover and above the amount of commissions due atthe end of this agreement or any renewal thereofshallnotbeapersonalchargeagainst theSalesman and there shall be no liability upon theSalesman to refund any excess of drawing accountover commissions.4. (a) The Salesman agrees to diligently andfaithfully work the territory assigned to him in anendeavor to secure business for the Company.(b)The Company shall furnish the Salesmanwith all samples, sample bags, hangers, cases andother paraphernalia necessary to the employment,all of which the Salesman agrees to return to theCompany and to be liable for any failure toreturn any portion thereof at the request of theCompany, provided that the Salesman shall notbe liable to the Company for any loss of theforegoing equipment in the event the same shallbestolen,destroyedordamagedundercircumstanceswhich do not result from thenegligenceof the Salesman or his failure toexercise ordinary care to safeguard property.5.(a)Eitherparty shall have the right toterminate this contract prior to the expiration ofthe term, provided written notice of intention toterminate is given the other party at least 60 daysbefore the commencement of the next sellingseason.... .(b) In the absence of a 60 day written noticeprior to the expiration of the term, this agreementshall be automatically renewed from year to yearsubject to the same terms and provisions ascontained herein.6. (a) The Company agrees to furnish Salesmanwith a copy of all invoices and orders coveringany goods shipped into the above describedterritoryor sold to customers therein, and tofurnish Salesman with a statement on the fifteenth(15th) of each month covering the amount of salesfor the previousmonth, and the amount ofcommissions due Salesman. The amount due theSalesman shall be payable at the time thestatement is rendered.(b) In the event of termination of services, theSalesman shall receive commissions on all ordersand sales as provided in Section 2 and on allreorders on such sales or orders, even though theshipments thereof are not made until after suchtermination of services.7The Salesman may carry additional linesonlywith the full knowledge of the Company,provided that no additional line be a conflicting449line.8.The Company agrees that for the purpose ofthe Federal Insurance Contributions Act and theapplicableStateSocialSecurityandUnemployment Compensation Acts, the Salesmanshallbe considered an employee and coveredunder said Acts.9. It is hereby agreed that this agreement andwritingconstitutesand expresses the wholeagreementof the parties with reference toemploymentandrepresentation,andcompensationfororinrespecttosuchemployment and representation, of the Salesmanby the Company and all promises, undertakings,representations,agreements, and understandingsandarrangementswithreferencetosuchemployment, representations and compensationare herein merged. No alterations or variations ofthe terms of this agreement and contract shall bevalid unless made in writing and signed by both ofthe parties hereto.10.The parties hereto agree to arbitrate anydisputearisingout of any of the terms andprovisions of this agreement. The parties mayrefer such dispute to the National Association ofWomen's and Children's Apparel Salesmen, Inc.for arbitration under procedures established bytheAssociation. If this is not mutually agreeableto both parties, they may refer such dispute to anarbitratormutually agreeable to both parties. Ifboth parties cannot agree upon one arbitrator,then, each party shall appoint one arbitrator, andthe two arbitrators so selected shall select a thirdperson to compose a panel of three arbitrators,who shall hear and determine the dispute, the costof such arbitration hearing to be borne equally byboth parties. The decision of any such arbitrationhearing shall be final and binding upon bothparties.The affiliate conducting a trade show rents thenecessaryfacilitiesandequipment,solicitsregistrations from members qualified to exhibit, andmakes the necessary arrangements. The registrant isrequired to pay a registration fee, to submitrequisitions for booth space and equipment, and toreimburse the affiliate therefor.Theaffiliateprovides assistance to the registrants in obtainingneeded employees: assistants,models, chauffeurs,etc.The registrant may also employ other travelingsalesmenwho are associate members with therestrictionthat they be employed only in theregistrant's booth and assist in exhibiting only theline carried by the registrant. Each show is governedby the rules and regulations of the sponsoringaffiliate and violation of the rules may result in afineor suspension.A number of the rules aredesigned to prevent members from participating incompeting shows.The trade shows conducted by NAWCASaffiliates are one of a number of methods by whichapparel is sold in the industry. In addition to direct 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDmail sales, many manufacturers have a New YorkCity sales office; some also have regional salesoffices in key cities throughout the country. Somemanufacturers sell to jobbers who in turn sell toretailers.With respect to some types of apparel,retailersmay use a common buyer who engages inpool buying, dealing directly with a manufacturer.The oldest method is through road or travelingsalemen.Aside from NAWCAS-affiliated tradeshows there are "unaffiliated" markets operated byother organizations of traveling salesmen. There arealsomerchandisemartswhich lease office andshowroom space to manufacturers' representativesand salesmen on a year-round basis. Finally, groupsof traveling salesmen organize caravans whichregularly travel from city to city showing their lines.Inrecenttimes,NAWCAS has devoted asubstantial amount of time to studying the impact ofmerchandise marts on its affiliates' shows and hasconsidered the feasibility of establishing its ownmerchandisemarts.The existence of competitionbetween the various methods of selling apparel in,the industry ismade manifest by the pendingcomplaint proceeding before the Federal TradeCommission in which a hearing examiner of thatagency issued an initial decision, on April 18, 1968,thatNAWCAS and its agents, in a number of thepractices they follow and rules and regulations theyimpose on their members in connection with tradeshow activites, have engaged in illegal restraints oftrade.InDecember 1964,NAWCAS revised itsconstitution to add as one of its purposes "torepresent the members as their bargaining agent andwhere appropriate to negotiate collective bargainingagreements in their behalf." In December 1965, themembershipratifiedaresolutionestablishingNAWCAS as a guild. NAWCAS has prepared astandard collective-bargaining agreement and seeksto execute it with the Employers here involved forNAWCAS members carrying their lines of apparel.10Although the record herein, confined as it is tothe issue of the labor organization status ofNAWCAS, does not enable us to determine theindependent contractor status of the particulartraveling salesmen sought to be represented in theinstant petitions, it does contain sufficient evidenceto permit a resolution of this issue with respect tothose traveling salesmen who, as full members ofNAWCASaffiliates,haveexecutedaNAWCAS-approvedcontractwiththemanufacturers whoselinesthey carry. As to thesetravelingsalesmen,applying the common law rightof control test," we are satisfied that under theterms of the standard contract above quoted at"It is noteworthy that item 9 of this form contract, relating to territorialpolicy,which applies only to traveling salesmen,contains the same termsas found in paragraph 2(a) as well as in other provisions of the standardcontract which manufacturers must execute with traveling salesmen beforetheir lines of apparel may be exhibitedat a NAWCAStrade show.length, including the evidence in the record as to thepractice thereunder, they are granted the right tocontrol the means by which the manufacturer's lineof apparel is sold within a defined territory, and themanufacturer retains the right to control only theresult.We rely especially on paragraph 2(a) of thecontract which sets forth the salesman'sexclusiveterritory and expressly grants him theexclusiverightwithinthatterritory"todetermine,selectorotherwise designate the times and places, includingorganizedapparelshowsorsalesmen'sgroupexhibits, where the line will be shown or exhibited,"and in which the Company agrees, with a limitedqualification, that if the salesman belongs to anysuch organized shows or groups within the territorythe Company's goods will be exhibited only there.The other quoted provisions of the contract do not,inour opinion, detract from this broad grant ofcontrol,over the means by which the manufacturer'sline is to, be sold.' 2 Accordingly, we find that thetraveling salesmen who participate in NAWCAStrade shows are independent contractors.As these traveling salesmen comprise the votingmembers of those NAWCAS affiliates whichconduct trade shows, we also find, in the light of thefactsabove recited, that through their electeddelegates to annual conventions of NAWCAS theyexercise substantial majority control over that body.Althoughtheresidentsalesmenmembersofaffiliates in theManhattan Region are admittedlyemployeesofapparelmanufacturers,andasubstantialnumber of the individual regionalmembers of NAWCAS may also have employeestatus, these employees clearly have a minority voicein the affairs of NAWCAS.Finally, notwithstanding the fact that NAWCAS,as found by the Regional Director, satisfies the twopart test of the statutory definition of a labororganization,we find thatitisdisqualified fromacting as such because its interest in representingemployeesalesmenintheindustryconflictssubstantiallywithitsprimaryinterestincoordinatingand strengthening the trade showactivitiesof its affiliates.We agree with theEmployers thatNAWCASinitstrade showactivitiesinbehalfof independent contractortraveling salesmenmembers, is engaged in thebusinessof selling apparel in direct competition withapparelmanufacturers. As above found, the terms"Thistest turns essentially on whether the person for whom the servicesare performed retains the right to control the manner andmeansby whichthe result is to be accomplished,or controls only the result.If thelatter,the status is that of an independent contractor The resolution of thisquestion depends on the facts of the case No one factor is determinative'Therecord contains no testimony of traveling salesmen concerning thepracticethey followin implementing the provisions of the contract whichthey execute with manufacturers.Although notcontrolling our findingherein,we note thatthe FTC hearingexaminer in his initial decision foundthetravelingsalesmenmembersofNAWCAStobe independentcontractors, and in Appendix B of his decision has set forth record factspertaining to the relationship of traveling salesmen to manufacturers, noneof which facts is inconsistent with the right of control of the means grantedtraveling salesmen in their contracts with manufacturers BAMBURY FASHIONS, INC.451of the contracts which some of these manufacturersexecute with traveling salesmen not only establishthe latter as independent contractors but must in allrespectsmeet with the approvalof NAWCAS as aprerequisite to exhibition of the manufacturer's linesof apparelatNAWCAStrade shows.Illustratingthiscompetition,paragraph 2(a) of the standardcontract prohibits the manufacturer from engaginginshowroom sales of its line while the travelingsalesmen is exhibiting that line at a trade show; andparagraph 2(c) restricts the manufacturer in its useof alternative sellingmethods by requiring it tocredit the traveling salesman for any sales of the linemade by it within his exclusive territory.Althoughmanufacturerswhose lines are sold by travelingsalesmen members ofNAWCASmay by agreementinfactnotutilizecompetingmethods of sellingthose lines,the potential for competition is veryreal.By the same token,although the conflictbetweenthecollective-bargaininginterestsofNAWCASand its interests in increasing the salesvolume of its traveling salesmen members may beminimized at present because of the contractualcommitments of the manufacturers not to competewith the traveling salesmen involved,the conflictwouldbecomeclearand immediate if themanufacturers for any reason wished to alter thosecontractualcommitments.And as the Boardindicated inBausch & Lomb Optical Company,108NLRB 1555, what disqualifies a union from actingas such when it also conducts a business enterprisein the same industry, is the latent danger that it maybargain, not for the benefit of unit employees, butfor the protection and enhancement of its businessinterestswhich are in direct competition with thoseof the employer at the other side of the bargainingtable.We conclude, therefore, applying the rationale ofBausch & Lombto the facts of these cases, thatNAWCAS is disqualified from acting as a labororganization herein."Accordingly, we shall dismiss the petitions filedby the Joint Petitioners in these casesORDERIt is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed.58"CfDavid Buttrick Company,154 NLRB 1468, and 167 NLRB No